Citation Nr: 1451408	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  06-38 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to March 1970, with combat service in the Republic of Vietnam from March 1969 to March 1970, and his decorations include the Combat Infantryman Badge and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his spouse testified before the undersigned Veterans Law Judge in an October 2009 Travel Board hearing; a transcript of the hearing is associated with the claims file.  

This matter was previously before the Board in December 2009, January 2011 and December 2013 when it was remanded for additional development.  Notably, the December 2013 Board remand noted that the Veteran had raised the matter of entitlement to service connection for heart disease and such should be addressed on remand.  In a February 2014 rating decision, the Veteran was granted service connection for coronary artery disease with stable angina, rated 60 percent August 5, 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  




CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities consist of posttraumatic stress disorder (PTSD), coronary artery disease with stable angina, atypical seizure disorder, malaria, residuals of shell fragment wound (SFW) to the head with headaches, and SFWs of the right and left hip, legs and chest, for a combined disability rating of 80 percent from December 6, 2002, and 90 percent from August 5, 2013.  See 38 C.F.R. § 4.25.  Thus, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Veteran has indicated that he was last employed in 2003.  He has also related that he most recently was self-employed in a tire scraping business.  See March 2004 claim for entitlement to TDIU.  The Veteran's educational background includes a GED and two years of vocational/technical school as an automotive technician.  Id.; see also July 1993 VA mental disorder examination report; December 2004 VA mental health report.  

The evidence of record includes several VA examinations due to the lengthy period under consideration.  Those of particular significance include a March 2005 psychological examination, June 2009 psychological examination, February 2010 psychological examination, March 2011 psychological examination, April 2012 psychological examination, May 2012 seizure disorders examination, May 2012 general medical examination (regarding residuals of his SFWs), and June 2012 VA medical advisory opinion.  On March 2005 examination, it was opined that the Veteran was unable to establish and maintain effective work and social relationships because of his PTSD.  A Global Assessment of Functioning (GAF) score of 50 was assigned.  On June 2009 examination, the examiner opined that the Veteran's inability to work appears to be primarily related to his traumatic brain injury (TBI) and physical limitations associated with medical illnesses, rather than from his PTSD.  Of particular significance was the Veteran receiving minimal to no benefit from psychotropic medications and individual/group psychotherapy.  A GAF score of 58 was assigned.  On February 2010 examination, it was noted that the Veteran's recent period of unemployment seems more related to physical problems than to his PTSD.  The examiner also opined that it was less likely than not the Veteran is rendered unable to secure or follow a substantially gainful occupation as a sole result of his PTSD.  A GAF score of 55 was assigned.  On March 2011 examination, the Veteran reported his employment experience included lawn maintenance, security, tractor-trailer driver (for 15 years), and being self-employed dealing with used tires (approximately 13 years).  It was opined that the Veteran's PTSD symptoms were no more severe than mild-to-moderate in nature.  It was further opined that the Veteran would likely be able to manage some types of low-stress employment such as security due solely to his PTSD.  On April 2012 examination, it was opined that it was less likely as not that the Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation.  The examiner indicated that the Veteran currently successfully completes many work-like tasks on a daily basis, including assisting in childcare of infants and toddlers.  Based on his employment and educational background, he would be able to complete work that requires no more than occasional or brief contact with co-workers and with the general public, is regular in schedule and routine, and does not require extensive concentration or decision making.  Such jobs may include warehousing, delivery, and after-hours housekeeping.  

On May 2012 seizure disorders examination, the examiner related that the Veteran may not be able to perform work with sensitive heavy machinery or driving commercially.  Based on his educational background and work experience, he can perform sedentary clerical work, such as sorting and making telephone calls.  On May 2012 general medical examination, the examiner opined that the SFWs of the lower extremities had resolved and would not prevent the Veteran from being gainfully employed, including doing such activities as sorting, warehousing, telephone work, or mildly physical work.  His residuals of SFWs to the head cause headaches, and may prevent the Veteran from being gainfully employed in jobs requiring a lot of concentration.  Finally, in a June 2012 VA medical advisory opinion, it was opined that it was less likely as not that the Veteran's service-connected disabilities render him unemployable.  The examiner relied in large part on the above-noted April 2012 VA psychological examination report which noted the Veteran was able to successfully complete many work-like tasks on a daily basis.  

The evidence also includes a May 2005 letter from a VA staff psychologist indicating the Veteran has severe PTSD, and his symptomatology was consistent with emotional, cognitive, behavioral, and interpersonal difficulties.  A GAF score of 48 was assigned.  In an April 2006 the same VA staff psychologist opined that his PTSD causes significant impairment and renders him incapable of being gainfully employed now and for the foreseeable future.  In an August 2006 letter by a private physician, it was noted that the Veteran's PTSD, among other things, has prevented him from working for years.  It was indicated that while his medication maintains his psychiatric symptoms, he is so sedated he cannot perform regular daily activities, and that off his medication, he is bothered by the psychiatric symptoms.  Therefore, it was opined that the Veteran was unable to perform duties that would be required for him to work as he is limited either by his psychiatric illness or his medication side effects.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The evidence shows that the Veteran has not been gainfully employed since 2003.  His educational background includes a GED and two years of vocational/technical school as an automotive technician.  His post-service work experience shows that he has worked primarily as a tractor-trailer driver and being self-employed handling scrap tires.  Based on the evidence presented in this case, the Board finds the evidence is at least in equipoise regarding whether the functional impairment associated with the Veteran's disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the April 2012 VA examiner opined that the Veteran would be able to be employed in jobs such as warehousing, delivery and after-hours housekeeping.  In addition, the May 2012 seizure disorder examiner found that the Veteran may not be able to perform work with sensitive heavy machinery or driving commercially.  Moreover, both a VA staff psychologist and a private physician have indicated that the Veteran is incapable of being gainfully employed due to his PTSD.  Notable, the areas of employment that have been indicated the Veteran would be capable of working he has no experience.  Moreover, while the Veteran may be capable of working in an area such as warehousing due to his PTSD, it has also been indicated that he is incapable of working in the same area of employment due to his other service-connected disabilities.  The Board also finds critical is that the Veteran has been recently granted service connection for coronary artery disease.  While there is no opinion as to the combined effect of the Veteran's service-connected disabilities on his ability to maintain substantially gainful employment that includes his coronary artery disease, in light of the fact that the disability is rated 60 percent disabling, the coronary artery disease, in combination with his other service-connected disabilities, would appear to further indicate the Veteran is precluded from substantially gainful employment.  Such a finding is supported by the GAF scores assigned throughout the appeal period, which have ranged predominantly from 45-60, reflecting moderate to severe symptoms, or moderate to serious impairment in social, occupational or school functioning.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, the opinions of record, and the evidence of record indicating the Veteran's functional limitations due to his service-connected disabilities, including lay statements from the Veteran's spouse, stepchildren and others, and in light of his individual work experience and training, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Accordingly, the Veteran's appeal of this issue is granted.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


